¶31 (dissenting) — Because I believe the majority misreads the statute extending the limitations period for public officers, I dissent.
Armstrong, J.
f 32 When William Cook became a police officer, he took an oath of office stating that he would abide by the Code of Ethics and Conduct as enumerated in the Police Operations Manual and perform the duties of a Police Officer “as such duties are prescribed by law.” Clerk’s Papers (CP) at 59-60. The Code of Ethics states that as a law enforcement officer, he had a fundamental duty to serve mankind, safeguard lives and property, protect the innocent against deception, the weak against oppression, the peaceful against violence, and respect the constitutional rights of all; he also promised that he would “keep my private life unsullied” and would be “exemplary in obeying the laws of the land.” CP at 22. The Code of Conduct also incorporates a Canon of Ethics, which states that “Peace Officers shall not engage in any activity which . . . would be in violation of any law.” CP at 60.
¶33 RCW 9A.04.080(l)(b)(i) extends to 10 years the 3-year limitations period for second degree assault (domestic violence). The statute applies to “[a]ny felony committed by a public officer if the commission is in connection with the duties of his or her office or constitutes a breach of his or her public duty or a violation of the oath of office.” More than three years after the alleged incident, the State charged Cook with domestic violence assault. The State argues that Cook is subject to the extended 10-year period because he violated his oath of office when he committed the alleged assault.
*723¶34 The question is whether the legislature intended RCW 9A.04.080(1) to apply to any felony an officer commits, regardless of its relationship to his or her duties or office, simply because the oath of office incorporates by reference the broadly worded Code of Ethics and Conduct.
¶35 We construe a statute as a whole and attempt to give meaning to every part of it. Hartson P’ship v. Martinez, 123 Wn. App. 36, 42, 96 P.3d 449 (2004) (stating that in ascertaining legislative intent, we look to the statutory scheme as a whole); State v. Beaver, 148 Wn.2d 338, 343, 60 P.3d 586 (2002) (stating that in reviewing a statute, we give meaning, if possible, to every word contained in it). If a criminal statute is ambiguous, we read it in favor of the accused. State v. Roberts, 117 Wn.2d 576, 586, 817 P.2d 855 (1991). These statutory construction rules compel me to conclude that the 10-year statutory extension does not apply to crimes an officer commits that are completely unrelated to his duties as a police officer.
¶36 We can read the phrase “oath of office” narrowly or broadly. If read narrowly, it applies only to Cook’s promise to faithfully perform his duties as a police officer. If read broadly, it applies not just to his conduct on the job, but his conduct in general. No part of Cook’s life would escape the far-flung net of living an unsullied private life and being exemplary in obeying the laws of the land. And the oath would be not an oath of office, but an oath of life. Because the oath of office is ambiguous, I would adopt the narrower interpretation that favors Cook.
¶37 In addition, reading the statute as a whole and giving meaning to all parts, I conclude that reading “oath of office” broadly as the majority does, renders much of the statute meaningless. The statute extends the limitations period for a felony committed in connection with the public officer’s official duties or in violation of his public duty. But if the third triggering event—violation of oath—covers every part of the officer’s life, the first two triggering events are meaningless and unnecessary. Both private life conduct and job performance would be included in living an unsul*724lied private life and being exemplary in obeying the laws. I would read meaning back into them and construe the oath of office violation as covering any part of job performance not covered by the first two conditions—felonies committed in connection with job duties or in breach of public duty.
¶38 Finally, the majority’s broad reading effectively gives state agencies unbridled authority to amend the statute of limitations as to public officers. In particular, it allows agencies to incorporate by reference into their oaths of office laundry lists of expectations for daily and personal conduct wholly unrelated to an agency’s delegated authority or an officer’s duties, official capacity, or scope of employment. Cf. Barendregt v. Walla Walla Sch. Dist. No. 140, 26 Wn. App. 246, 249, 611 P.2d 1385 (1980) (stating that an administrative agency created by statute has only those powers expressly granted or necessarily implied by that statute). Thus, agencies would be free to strip a public officer of statute of limi tations’ protections simply by adding more expectations to the oath of office. This reading could not have been intended by the legislature; I must respectfully dissent.
Review denied at 155 Wn.2d 1013 (2005).